Title: To Thomas Jefferson from Alexander Donald, 2 July 1790
From: Donald, Alexander
To: Jefferson, Thomas



My Dear Sir
Richmond 2d. July 1790.

I did myself the pleasure of writing you two Posts ago, but in closing up my letter I neglected putting into it the receipt for your  Cask of hams, which was delivered me by the Skipper of the Vessel by which I forwarded it to Norfolk. The Truth of the matter is, that I had some Friends dining with me that day, and we made rather too free with the Juice of the Grape.
A Gentleman called here two days ago and delivered me a letter for Colo. Nicholas Lewis, by the direction I could not be at a loss to know that it came from you. I expect your Albemarle Post down this day or tomorrow, by whom it shall be forwarded. As the Post is not regular, I shall forward it in a few days by some Gentleman going to Albe. Court which is next Thursday, provided the Post does not come down this week.
I wish to recommend to you a very deserving young Gentleman; a Son of Carter Braxton’s, who is at this time surveyor of the Port of Richmond, an office much beneath his notice or acceptance, whether we consider his own merits, his Connexions or what he receives from his appointment. I can assure you with truth that he is sensible, modest, and Industrious, and would fill with great Credit the office of Consul to any Country in Europe or the West Indies. This last I think he would prefer. For being really clever he would probably have much business to do in the Consignment Line. If you can do any thing for this young Gentleman, It will oblige me, and hereafter I am confident I would have your thanks for recommending him to you.
I have another Friend to mention to you, but I will not presume to say so much in his favour. Seeing that Consuls are appointed for the Ports of Liverpool and Cowes, I would think it the most honourable feather in my Cap, could I obtain the same appointment for the Port of London. The Emolument of office is no object to me, but the Office itself I would always consider as a very flattering proof of the good opinion my Fellow Citizens have of me. My intention is never to deceive, and altho I have been a Citizen of America for five years past, and I flatter myself a pretty usefull one, Yet before I leave the State I intend to relinquish my Citizenship, as it will be attended with very considerable inconveniences and disadvantages to me in my business there, if I do not. This I presume will not be any obstacle to the appointment I have mentioned, but least it should, I think it very proper that I mention it. As to the management of the business of the Office, I may probably be capable of that, my long residence in America gives me reason to think so. I do not wish My Dear Sir that you should move in this business if any other Person  has applied that is more capable, or one to whom the emoluments of office would be an object.
I beg leave to trouble you with Capt. Butlers affidavit, and with some corroberating depositions. From them I am confident you will acquit Mr. Brown for having sworn to Butler being a Citizen, altho perhaps he may not have in every respect complied with the Strict letter of the Law.—I am told that Colo. Heth is satisfied himself, but he says that it will be more honourable for Mr. Brown to have the matter fully tried, as he says that no Jury in the World can find him guilty of wilful and corrupt perjury. That I always knew, but only consider my Dear Sir, what a horrid thing it would be to haul a man of as fair a Character as any Gentleman in this State, to the Bar of a Court of Justice, and there to be arraigned for Felony, and that of such a nature as Perjury. It is clear and evident that Mr. Brown, as well as myself, had every reason to believe Capt. Butler a Citizen, and it is equally so that he was considered so by the State of Maryland, or his name never would have been mentioned as an owner of an American Ship. By the way Sir, I wish that part of the Law was altered, which requires the Owner of an American Vessel to swear to the Citizenship of the Master. Would it not be better for the master to swear for himself, as in all other Countries that I have heard of. I hope that the Secretary to the Treasury has more liberality than to proceed any further in this business against Mr. Brown, which I shall ever think originated in envy or malice.—I have the greatest reason to depend on your Friendly offices.
We are about half done with our wheat harvest, which is abundant, and I believe of good quality. Some few People complain of the Rust, but this Complaint is very partial, and confined to People who were too late of sowing.
Your Son in Law called upon me two days ago, and inquired when I had heard from you, for that he had not received a letter from you for a long time past. I put your last letter into his hands. I have the pleasure to inform you that both Mr. and Mrs. Randolph are well.
I expect to sail in ten days. I will be most happy to hear from you by the August Packet, as I shall have left this before I can have the pleasure of hearing from you in answer to the present. I flatter myself that the distance will not occasion any interuption to our Correspondence. Indeed I know you too well, to have any anxiety on this head. I most fervently Pray to God to bless you,  and that you may ever be happy here and hereafter, is the sincere wish of Dear Sir Your Faithful & obt. St.,

A. Donald


Please observe that the Papers now sent you are originals, and that no notarial Copies of them are taken. Therefore if the prosecution is to go on, I must beg the favour of your returning them, as it will save much trouble. Mr. Brown tells me that Mr. Heth has suggested to the Secretary of the Treasury, that he had started his Doubts to Mr. Brown of Butler’s being a Citizen But on the other hand Mr. Brown declares to me that no such thing was ever mentioned till after he had taken out the Register for the ship. Mr. Brown is a man of veracity, and if he is not mistaken in what he says, I leave you to form your own opinion of Mr. Heth’s conduct. I think I can take upon myself to say that if he had insinuated a suspicion of this nature to Mr. Brown, before he swore to Butler’s Citizenship, that he would not have done it, untill he had the matter put out of dispute.
I take the liberty of sending you the Copy of a small account of yours with Messrs. Wm. & Jas. Donald & Co. A son of the Former’s has arrived lately, with ample powers to settle the business of that concern. At your leisure be so good as write Mr. Andw. Donald about it, under cover to Mr. James Brown, whom I recommend to you as a person able and willing to serve you in this State, as much, or more than any other.

